Citation Nr: 1112643	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  10-21 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vertigo, originally claimed as an ear condition, to include as secondary to tinnitus.

4.  Entitlement to service connection for a dental condition, originally claimed as a mouth condition, to include for dental treatment purposes.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem., Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1942 to December 1945.  He served abroad during World War II.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by which the RO denied entitlement to the benefits sought herein.

In January 2011, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge (VLJ), which was held at the RO.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  Bilateral hearing loss was not present during active duty service or within the first post-service year, and the Veteran's currently diagnosed bilateral hearing loss is not causally related to his active duty service or any incident therein.

2.  Tinnitus was not present during active duty service or for many years thereafter, and the Veteran's currently diagnosed tinnitus is not causally related to his active duty service or any incident therein.

3.  Vertigo was not present during active duty service or for many years thereafter, and it is not causally related to a service-connected disability.

4.  The Veteran does not have a compensable dental condition.  He does not have a dental condition or disability as a result of combat wounds or other trauma during his active military service, and he does not otherwise meet the requirements for service connection for the limited purpose of receiving VA outpatient dental treatment.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active duty service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  Tinnitus was not incurred in or a result of active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  Vertigo was not incurred in active duty service and is not causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

4.  The criteria are not met for service connection for a dental disorder for purposes of compensation or outpatient dental treatment.  38 U.S.C.A. §§ 1110, 1721, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2006 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Notice consistent with the Court's holding in Dingess was provided in November 2006.  

VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, no examinations were provided regarding the claims of service connection for vertigo and a dental condition.  No examination is necessary regarding the claimed vertigo, however, because there is no indication that it is associated with service or a direct result of a service-connected disability.  No examination is necessary regarding the claimed dental condition as that claim is being denied as a matter of law.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service personnel records and VA clinical records.  The record also contains private treatment records.  With regard to the claimed dental condition, the Veteran testified that he received treatment from a dentist after service but was unable to recall the name of that dentist.  The Board finds that no further development regarding those records is necessary.  The Veteran is unable to sufficiently indentify the treatment provider.  In addition, as discussed fully below, the claim is being denied as a matter of law and even if those records could be located, they would have no impact of the disposition of the claim.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  The Veteran was afforded a VA medical examination regarding the claims of bilateral hearing loss and tinnitus in September 2007.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  

In addition, secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Discussion

Bilateral hearing loss and tinnitus

The service treatment records contain no findings or complaints of hearing loss or tinnitus.  Indeed, the Veteran's hearing for conversational speech purposes was 30/30 both on enlistment and upon separation.  There is no mention of tinnitus in the service treatment records.

The evidence in the record is varied as to the date of onset of both hearing loss and tinnitus.  In his claim for benefits in September 2006, the Veteran indicated that hearing loss began in 1981 and that tinnitus started in 1949.  

In February 1995, the Veteran underwent an audiological evaluation.  On examination, he reported a long history of hearing loss in the right ear that he first noticed some 10 years earlier.  At that time, he sought assistance from a hearing aid dealer who fitted him with a hearing aid.  Since then, hearing loss in the right ear progressed gradually, and he was no longer benefitting from the right ear hearing aid.  The Veteran reported some hearing loss in the left ear as well.  The Veteran attributed the hearing loss to noise exposure in service, which included artillery gun fire.  Examination revealed bilateral hearing loss with profound hearing loss on the right.  Speech audiometric testing could not be performed on the right due to the Veteran's inability to distinguish any speech stimuli on the right side.  There was excellent speech discrimination on the left.  

In September 1997, during treatment at the Mayo Clinic in Jacksonville, the Veteran reported hearing loss since the end of World War II and tinnitus as long as he could remember.

Also in September 1997, the Veteran reported that right-sided hearing loss had been present since 1946 and that hearing loss progressed since that time.  The Veteran reported that he was a helmsman in the Navy and that he experienced further noise exposure while working at a tannery after service.  The Veteran also reported tinnitus but did not provide information as to the approximately date of onset.  

In January 2005, while seeking VA treatment, the Veteran reported bilateral asymmetrical hearing loss of gradual onset.  He indicated service noise exposure as well as some post-service occupational noise exposure.  Bilateral sensorineural hearing loss was diagnosed, which was profound on the right.  At that time, indicated that tinnitus was present for at least 10 years.

In September 2007, the Veteran was afforded a VA audiologic examination.  Testing revealed bilateral hearing loss within the meaning of VA regulations.  38 C.F.R. § 3.385.  The Veteran reported in-service noise exposure without the use of ear protection.  He also had five years of post-service occupational noise exposure at a tannery.  Next, he was a repairman for gas works.  After that, he worked as a print shop operator.  The examiner observed that hearing was normal on induction and separation without any complaint of hearing loss.  The examiner also noted that private medical records revealed hearing loss starting in 1995.  The examiner diagnosed bilateral sensorineural hearing loss, profound on the right, and opined that the Veteran's bilateral hearing loss was not due to service because hearing loss was first documented in 1995, 50 years following discharge, and because there was post-service occupational noise exposure.  Pursuant to the Veteran's complaints, tinnitus was also diagnosed.  The examiner offered no rationale for the conclusion that tinnitus was unrelated to service.  

In October 2007, Dr. I.K., Ph.D., F.A.A.A. opined that the Veteran's medical history suggested right-sided Meniere's disease and that the Veteran's hearing loss and tinnitus were symptoms of his Meniere's disease.  According to him, patients with Meniere's disease had classic symptoms of hearing loss and tinnitus.  The Board notes that the record contains substantial medical evidence of the presence of Meniere's disease.  

At his January 2011 hearing, the Veteran testified that he was exposed to very loud noise in service, to include that of heavy weaponry, without the benefit of ear protection.  He also indicated post-service noise exposure but testified, in essence, that it was not as significant as the in-service noise exposure.  At the hearing, he testified that he first noticed hearing loss in the 1960's.  He also stated that he had ringing in the ears "for what seem[ed] like forever."  The Veteran's wife testified that the Veteran complained of hearing loss ever since she had known him, which was 46 years.  

The Board does not dispute the presence of hearing loss and tinnitus.  The Board also acknowledges that bilateral hearing loss for VA purposes is present.  38 C.F.R. § 3.385.  The question is whether these conditions are related to service.  The Board cannot conclude that either hearing loss or tinnitus originated in service because of the vastly contradictory assertions by the Veteran as to approximately date of onset.  In his claim for benefits, he indicated that both disorders began well after service.  In 2005, for the purposes of medical treatment, the Veteran asserted that tinnitus became apparent in 1995.  In 1995, also for treatment purposes, the Veteran stated that he began to experience hearing loss in approximately 1985.  Even at the January 2011 hearing, the Veteran testified that he noticed hearing loss in the 1960's, which corresponds to his wife's testimony.  She stated that the Veteran had been complaining of hearing loss since she met him 46 years earlier, which would be 1965.  Although he testified that it seemed as though he had tinnitus "forever," he did not provide a more accurate timeframe.  

Not only has the Veteran failed to provide convincing evidence of onset of either bilateral hearing loss or tinnitus that began in service or shortly thereafter, but the competent medical opinions of record confirms that bilateral hearing loss and tinnitus are unrelated to service.  The VA examiner provided a rationale for her opinion regarding a lack of nexus between bilateral hearing loss and service but did not provide a similar explanation for her conclusion that tinnitus was unrelated to service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the deficiency in the September 2007 examination report is cured by the well reasoned opinion provided by Dr. I.K., which explained that tinnitus was a symptom of the Veteran's Meniere's disease.  The Board notes that service connection is not in effect for Meniere's disease, and that service connection, therefore, cannot be granted as secondary to it for either bilateral hearing loss or tinnitus.  38 C.F.R. § 3.310.

In short, to the extent that the Veteran is asserting that his bilateral hearing loss and tinnitus, which the Board has determined had their onset well after service, are related to service, the Board cannot credit his opinion because he is not shown to possess the requisite medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  The competent evidence regarding the etiologies of these disabilities reflects unequivocally that there is no nexus between either bilateral hearing loss or tinnitus and service.  Clearly, therefore, the preponderance of the evidence is against the claims, and service connection for both bilateral hearing loss and tinnitus is denied.  38 C.F.R. § 3.303; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilpin, supra; Alemany, supra.


Vertigo 

The Veteran suffers from Meniere's disease, but it appears that he is claiming entitlement of service connection for vertigo as a condition apart from Meniere's disease, as apparent from his representative's statements at the January 2011 hearing.  Moreover, the Board notes that the Veteran is asserting entitlement to service connection for vertigo as secondary to tinnitus.  Secondary service connection requires that the underlying disability be service connected.  38 C.F.R. § 3.310.  Service connection is not in effect for tinnitus or any other disability.  As such, secondary service connection is not an option.  The Board, therefore, will discuss entitlement to direct service connection.  38 C.F.R. § 3.303.

The service treatment records do not reflect vertigo or any medical condition entailing vertigo.

In his September 2006 claim of service connection for an ear condition, later clarified as vertigo, the Veteran indicated that is began in 1981.

September 1997 medical records from the Mayo Clinic in Jacksonville reflect that the Veteran began to experience attacks of spinning vertigo with nausea and vomiting approximately five years earlier and that in the previous six months, the attacks became more severe.  The physician noted that the Veteran's right ear hearing loss was approaching deafness.  The physician diagnosed vertigo of a peripheral nature accompanied by progressive hearing loss mainly in the right ear, which most likely represented Meniere's disease, especially since the vertigo was prolonged and the hearing loss was progressive.  

In January 1998, a Mayo Clinic neurological examination revealed a diagnosis of Meniere's disease with peripheral vertigo.  In December 1999, the diagnosis was of Meniere's disease right ear controlled.

In a September 2007 VA medical examination report, the examiner asserted that noise exposure was not a known cause of Meniere's disease.

In October 2007, Dr. I.K. explained that the Veteran's hearing loss and tinnitus appeared to be symptoms of right-sided Meniere's disease.  

During his January 2011 hearing, the Veteran testified that vertigo became apparent in the 1950's.  

As stated previously, service connection for vertigo cannot be granted on a secondary basis, as the Veteran has no service-connected disabilities.  See generally 38 C.F.R. § 3.310.  

The record contains no evidence that tinnitus has exacerbated the Veteran's vertigo/Meniere's disease.  Indeed, tinnitus and hearing loss have been said to constitute symptoms of Meniere's disease.  Consequently, secondary service connection for vertigo on the basis of aggravation under Allen is denied.  See Id.

The Board observes that the information provided as to the date of onset of vertiginous symptoms is contradictory.  In his September 2006 claim, the Veteran indicated that it had its inception in 1981.  During his hearing, he indicated that onset was in the 1950's.  While seeking medical treatment in 1997, he stated that the condition began five years earlier.  It appears, furthermore, that the Veteran's claimed vertigo is a manifestation of Meniere's disease and not an entity unto itself.  Nevertheless, service connection for vertigo disease is not warranted because there is no competent evidence of record showing a link between the claimed disability and service.  The Board emphasizes the Veteran's inconsistent representations as to time of onset, thus the Board does not find credible any of the Veteran's statements as to time of onset.  There being no competent evidence of a nexus between the claimed vertigo and service coupled with the Veteran's equivocal and incredible assertions in this regard renders impossible a conclusion that there is a direct connection between vertigo and service.  38 C.F.R. § 3.303.  Accordingly, service connection for the claimed disability is denied.  Id.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Dental condition

The Veteran has also claimed entitlement to service connection for a dental condition.  He has asserted that following service in 1946, he received fee basis or vouchered dental treatment from a private dentist at which time all of his teeth were removed.  He now seeks compensation for a claimed dental disability.  As relevant to this particular claim, the Court of Appeals for Veterans Claims has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381 (2010).  Mays v. Brown, 5 Vet. App. 302 (1993).

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150.

The Veteran's service treatment records shows that on entrance into service in December 1942 several teeth were noted as missing and several other noted as carious.  On examination in October 1944 indicated several missing and carious teeth and it appears that during service several teeth were removed.  A December 1945 record indicated that the Veteran was deemed unfit for discharge by reason of carious teeth.   His service treatment records, including the dental records, do not show, nor does he contend, any dental trauma during service.  

Here, the Veteran's dental records in service and other service treatment records fail to show that he sustained any damage to his maxilla (upper jaw bone) or mandible (lower jaw bone) during service.  It follows that entitlement to compensation benefits for the loss of the body of the maxilla or mandible also is not shown.  Thus, service connection may not be established for compensation purposes for missing or damaged teeth.  Accordingly, the Board finds that entitlement to VA compensation benefits for a dental disorder is not warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board must also alternatively consider whether service connection may be established for the purpose of VA outpatient dental treatment, based on the criteria set forth in 38 C.F.R. § 3.381.  See Mays v. Brown, 5 Vet. App. 302 (1993); see also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (holding that the Board is required to consider a Veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The determination of whether service connection may be established for the purpose of VA outpatient dental treatment is based on the criteria set forth in 38 C.F.R. § 3.381.  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered to be disabling conditions, but may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(a), 17.161.

Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether it is due to a combat wound or other service trauma, or whether the Veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c).

The following principles apply to dental conditions noted at entry and treated during service: (1) teeth noted as normal at entry will be service connected if they were filled or extracted after 180 days or more of active service; (2) teeth noted as filled at entry will be service connected if they were extracted or if the existing filling was replaced after 180 days or more of active service; (3) teeth noted as carious but restorable at entry will not be service connected on the basis that they were filled during service, however, new caries that developed 180 days or more after such a tooth was filled will be service connected; (4) teeth noted as carious but restorable at entry, whether or not filled, will be service connected if extraction was required after 180 days or more of active service; (5) teeth noted at entry as nonrestorable will not be service connected regardless of treatment during service. 38 C.F.R. § 3.381(d).  The following will not be service connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) 3rd molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in- service trauma; (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service. 38 C.F.R. § 3.381(e).

It is important to note that teeth extracted because of chronic periodontal disease will be service connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381(e).

There are various categories of eligibility for VA outpatient dental treatment, including Veterans having a compensable service-connected dental condition (Class I eligibility); one- time treatment for Veterans having a noncompensable service- connected dental condition (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who were detained as a POW (Class II(b) and Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. chapter 31 (Class V eligibility); and those who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C. (Class VI eligibility). 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The Veteran does not qualify for Class I eligibility for VA dental treatment because, as discussed above, there is no basis for establishing service connection for any dental disorder for compensation purposes (Class I eligibility).

The Veteran also fails to establish eligibility for Class II treatment, one-time dental treatment for Veterans having a noncompensable service-connected dental condition or disability in existence at the time of discharge.  Class II eligibility requires that, for Veterans discharged before October 1, 1981, an application for treatment must be made within 1 year after discharge from service.  See 38 C.F.R. §17.161(b)(2)(i).  The Veteran is ineligible for Class II treatment since he first applied for dental treatment in September 2006, over three decades after his separation from active duty service in December 1945, so far later than the requisite 1 year.  The Board acknowledges the Veteran's testimony that sometime within a year after discharge from active service, he received dental care on a fee or voucher basis at which time his remaining teeth were removed.  It appears therefore, he did receive one time treatment for any noncompensable service-connected dental condition that existed at the time of discharge from active service.

There any indication the Veteran is a POW, precluding entitlement to Class II(b) and Class II(c) treatment. See 38 C.F.R. § 17.161(d), (e).  Nor is there any suggestion that he is entitled to Class IIR retroactive eligibility pursuant to 38 C.F.R. § 17.161(f).  There is also no indication in the record that he has a dental condition that impairs or aggravates a service-connected condition (Class III eligibility),  see 38 C.F.R. § 17.161(g); that he has disabilities rated at 100 percent disabling by schedular evaluation or due to individual unemployability (Class IV eligibility), or that he is a chapter 31 vocational rehabilitation trainee (Class V eligibility).  See 38 C.F.R. § 17.161(h), (i).  Nor is he receiving or due to receive VA care and treatment under chapter 17 (Class VI eligibility).  See 38 C.F.R. § 17.161(j).

While the service treatment record indicated that several teeth may have been removed during service.  Importantly, though, this simply cannot constitute dental trauma for establishing VA outpatient treatment purposes, as a matter of law.  Therapeutic and restorative dental treatment, for example, fillings, bridges, and extractions, almost always involves physical impact of the teeth.  The intended effect of dental treatment performed in service, including extractions of teeth, is not considered dental "trauma" as the term is defined in 38 C.F.R. §§ 3.381 and 17.161 (and former § 17.123(c)).  See also 38 U.S.C.A. § 7104(c); Smith v. West, 11 Vet. App. 134 (1998). T o have had dental extractions during service is not tantamount to dental trauma, because trauma of teeth, even extractions, in and of itself, does not constitute dental trauma.  VAOPGCPREC 5- 97, 62 Fed. Reg. 15,566 (1997). Therefore, as the Veteran does not allege any injury to his teeth outside of the normal course of in-service dental treatment, the Board finds the Veteran did not suffer dental "trauma."  38 C.F.R. §§ 3.381 and 17.161.

For the reasons stated above, there is no basis to grant service connection for a dental disorder for VA compensation or outpatient treatment purposes as a matter of law.  The Board is sympathetic to the Veteran's arguments, but unfortunately is unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995); quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  Since the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for vertigo is denied.

Service connection for a dental condition, for compensation and/or treatment purposes, is denied.



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


